DETAILED ACTION
The following is a Final Office action. In response to the Decision on Reconsideration communications received 5/27/2021, Applicant, on 7/27/2021, amended Claims 1, 8, and 15.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant has asserted that the claims have been amended and thus the rejection is moot in light of applicant’s amendments. Examiner disagrees as this is a mere allegation of eligibility under 101 as Applicant has merely disagreed with the Board’s new ground of rejection, without even bothering to state why this would be moot. Further, the amended claims recite the abstract ideas of a Mental Process and a Certain Method of Organizing Human Activity, as per the rejection below, which are not integrated practically, nor significantly more. 
Therefore the rejection of the claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 are directed at a “a natural language feed including computer data structures that are representative of parameters…”. There is nothing in the specification that states what these structures are, or if they have anything to do with the parameters or the quantitative data. For instance the only instance the Specification states a structure is:  
“[0034]       The computer readable storage medium can be a tangible device that can retain 
and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

	Which has nothing to do with any computer data structures having anything to do with parameters or quantitative data. Further, are these structures hardware or software? To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1, 8, and 15 are directed at a “a natural language feed including computer data structures that are representative of parameters…”. There is nothing in the specification that states what these structures are, or if they have anything to do with the parameters or the quantitative data. For instance the only instance the Specification states a structure is:  
“[0034]       The computer readable storage medium can be a tangible device that can retain 
and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

	Which is the only place that a structure is stated in the specification, and has nothing to do with the parameters or quantitative date, and it is unclear as to whether this is hardware or software, and thus the claims are indefinite.  For examination purposes “computer data structures” will be taken as computer data. The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to receiving a natural language feed including computer data structures that are representative of parameters and quantitative data from government or regulatory body data sources (Collecting Information; a Mental Process and Mitigating Risk; a Certain Method of Organizing Human Activity); parsing the natural language feed with natural language processing for features that correspond to a production system (Analyzing Information; a Mental Process for Organizing and Tracking Information); converting the parsed natural language feed into software functions that are computer software instructions for modifying a data library (Analyzing Information; a Mental Process and Mitigating Risk; a Certain Method of Organizing Human Activity); and calibrating the production system by updating a data library using the software functions and integrating risk assessment information from the data library with the production system, wherein risk assessment information is stored (Storing the Information; a Mental Process for Organizing and Tracking Information), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of mitigating risk but for the recitation of generic computer components.  That is, other than reciting the data processing system comprising a processor and memory, a production system that includes a computer hardware device that includes artificial intelligence, a data library which is operably connected to the production system and which includes a computer database having risk assessment information stored on it, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mitigating risk.  For example, but for the “by the data processing system” language, parsing the natural language feed with natural language processing for feature that correspond to a production system encompasses 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The data processing system, processor, computer hardware, data library, database and memory are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and storing steps are insignificant extra-solution activity as this is receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0015]       Referring now to Fig. 1, illustrative computing environment 100 is depicted. As 

	
	Which is an example of a generic system/phone/tablet, receiving and processing information, utilizing current technologies such as a PDA, tablet, laptop, etc., as per the specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the receiving or storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

	Claims 2-7, 9-14, and 16-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under prong 2A as part of a practical application or under 2B, and thus not integrated into a practical application nor significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 8645193


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Publication No. 2014/0344130) in view of Monk (U.S. Publication No. 2014/0172417) in further view of Leidner (U.S. Publication No. 2012/0221486).

Regarding Claims 1, 8 and 15, Lawrence teaches a method, in a data processing system comprising a processor and a memory ([0074] system with processor and memory, for processing natural language feeds to software, the method comprising 
receiving, by the data processing system ([0074] a system), a natural language feed including computer data structures that is representative of parameters and quantitative data from government or regulatory body data sources ([0110] information/computer data (structures as interpreted by 112(b) above) is received from government sources, which are natural language feeds as in [0111], such as parameter information as in [0417]); 
parsing the natural language feed with natural language processing for features that correspond to a production system ([0111] extracting/parsing information from the feed for obtaining scheduled information/features), that includes artificial intelligence ([0178] NLP is considered artificial intelligence as per Applicant’s specification in [0023]); 

Although Lawrence teaches a production system with software functions as above, as well as functions, procedures, codes, etc. which are software instructions as in [0107], and updating information as in [0138], it does not explicitly state updating a data library.
Monk teaches calibrating the production system by updating a data library using the software functions and integrating information from the data library ([0171] the system is iteratively modifying updating the library with functions and text (integrating information), which is calibration).
Monk further teaches a hardware device [0102] in conjunction with the NLP algorithms such as in [0098] and modifying a data library as in [0171] where updating the library is modifying using software instructions.
Monk teaches a system in conjunction with and operably connected to the data library as in [0073] and [0077] and multiple other places where the different libraries are connected with the system, and further teaches these systems and libraries connected with a database which utilizes NLP to store information on as in [0021] as well as in [0077].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the updating of information of Lawrence with the updating of a data library of Monk as both are analogous art which teach solutions to problems in assessment of risk, and the combination would lead to an improved system which would increase the comprehensibility, fidelity, and reliability of the system as taught by Monk in [0002].
Although Lawrence teaches natural language processing used to identifying associated terms as in [0178], it does not explicitly state this is for extracting of information, such as the parsed information 
Leidner teaches extraction of risk-indicative sentences and information utilizing machine learning such as NLP as in [0046]
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the parsing and identification of information using NLP of the combination of Lawrence and Monk with the extraction of risk information using NLP of Leidner as they are all analogous art along with the current invention which teach solutions to problems in assessment of risk, and the combination would lead to an improved system which would increase operational efficiency by increasing the priority of the management of imminent risks as taught by Leidner in [0052].
Examiner notes that Lawrence teaches a computer program product ([0472] computer program product), medium ([0472] machine readable storage device/medium), processing device ([0472] processor), computing system ([0472] system), processor ([0472] processor), and memory. ([0209] memory)
Regarding Claims 2, 9, and 16, Lawrence teaches wherein the parameters include data selected from the group consisting of: rules ([0010] rules), laws ([0003] laws), regulations ([0003] regulations), contractual commitments, organizational and industry standards ([0011] standards), codes or practice, ethical codes of conduct, good governance guidelines ([0013] governance guidelines), and agreements with community groups or non-governmental organizations.
Regarding Claims 3, 10, and 17, Lawrence teaches further comprising assigning, by the data processing system, risk weights and ratings to the parameters and quantitative data ([0012] risk weights are assigned with a quotient associated as in Claims above).
Regarding Claims 4, 11, and 18, Lawrence teaches calculating, by the data processing system, an aggregate risk score for an entity based on the risk weights and ratings ([0014] aggregated risk scores based on weights as in [0012]).
Regarding Claims 5 and 12, Lawrence teaches wherein the natural language feed includes data selected from the group consisting of: files ([0226] downloadable file), data records ([0250] data tables are also records), tables ([0102] tables used to pull information for data feed), and documents ([0094] documents with tags).
Regarding Claims 6, 13, and 19, Lawrence teaches wherein converting the parsed natural language feed into software functions further comprises generating instructions for determining a change in risk weight values in the production system ([0454] code algorithm for weighting factors associated with risk in the system).
Regarding Claims 7, 14, and 20, Lawrence teaches wherein calibrating the production system further comprises identifying a change in at least one risk weight value associated with one or more risk components associated with an entity's operations based on the software functions ([0479] an Identified risk weight value associated with a particular entity and their operations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140344130 A1
Lawrence; David et al.
Systems And Methods For Automated Political Risk Management
US 20120221486 A1
Leidner; Jochen L. et al.
METHODS AND SYSTEMS FOR RISK MINING AND FOR GENERATING ENTITY RISK PROFILES AND FOR PREDICTING BEHAVIOR OF SECURITY
US 20140172417 A1
Monk, II; Gordon H. et al.
VITAL TEXT ANALYTICS SYSTEM FOR THE ENHANCEMENT OF REQUIREMENTS ENGINEERING DOCUMENTS AND OTHER DOCUMENTS

Lawrence; David et al.
SYSTEMS AND METHODS FOR MANAGING INFORMATION ASSOCIATED WITH LEGAL, COMPLIANCE AND REGULATORY RISK
US 20150288713 A1
Lawrence; David et al.
Systems And Methods For Managing Information Associated With Legal, Compliance And Regulatory Risk
US 20140074548 A1
Lawrence; David et al.
Systems And Methods For Managing Information Associated With Legal, Compliance And Regulatory Risk
US 20120221485 A1
Leidner; Jochen L. et al.
METHODS AND SYSTEMS FOR RISK MINING AND FOR GENERATING ENTITY RISK PROFILES
US 20080319922 A1
Lawrence; David et al.
SYSTEMS AND METHODS FOR AUTOMATED POLITICAL RISK MANAGEMENT
US 20180018311 A1
Mukherjee; Saikat et al.
METHOD AND SYSTEM FOR AUTOMATICALLY EXTRACTING RELEVANT TAX TERMS FROM FORMS AND INSTRUCTIONS
US 20040107125 A1
Guheen, Michael F. et al.
Business alliance identification in a web architecture
US 20180089567 A1
MARASCU; Alice-Maria et al.
ROOT CAUSE IDENTIFICATION IN AUDIT DATA
US 20180113857 A1
MORA LOPEZ; Jose et al.
DATA PROCESSING APPARATUS, METHOD, AND PROGRAM
US 20180082183 A1
Hertz; Shai et al.
MACHINE LEARNING-BASED RELATIONSHIP ASSOCIATION AND RELATED DISCOVERY AND SEARCH ENGINES
US 20180075539 A1
Roberts; Lucas Raymond et al.
Computerized System and Method for Data Field Pre-Filling and Pre-Filling Prevention
US 20170293675 A1
York; Sean et al.
SYSTEM AND METHOD FOR AUTOMATIC CONTENT AGGREGATION GENERATION
US 20170213157 A1
Bugay; Vladimir et al.
METHOD AND SYSTEM TO PROVIDE RELATED DATA
US 20170329858 A1
Adamy; James Joseph et al.
SYSTEM AND METHOD FOR ENHANCED USER MATCHING BASED ON MULTIPLE DATA SOURCES
US 20170154314 A1
Mones; Benjamin Yale et al.
SYSTEM FOR SEARCHING AND CORRELATING ONLINE ACTIVITY WITH INDIVIDUAL CLASSIFICATION FACTORS
US 20170109448 A1
Adamy; James Joseph et al.
SYSTEM AND METHOD FOR ENHANCED USER MATCHING BASED ON MULTIPLE DATA SOURCES


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/10/2021